UPON REMAND FROM THE SUPREME COURT OF VIRGINIA
In accordance with the order of the Supreme Court of Virginia entered on November 15, 2001, the opinion previously rendered by this Court on July 3, 2001 is withdrawn and the *148mandate entered on that date is vacated. This Court’s orders entered on August 7, 2001 are also vacated.
As further directed by the order of the Supreme Court, and in accordance with the decision of that Court in Commonwealth v. Southerly, 262 Va. 294, 551 S.E.2d 650 (2001), the case is hereby transferred to the Supreme Court of Virginia pursuant to Code § 8.01-677.1.
This order shall be published.